Citation Nr: 1705912	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  10-04 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to February 1972.  He died in on February 2009.  The Appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

This matter was before the Board in November 2013 when it was remanded pending adjudication of an intertwined claim.  It now returns for appellate review.  

In May 2013, the Appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.


FINDINGS OF FACT

1.  At the time of his death, the Veteran was not receiving VA service-connected compensation or nonservice-connected pension benefits.

2.  The Veteran died in February 2009 at a private medical facility; the death certificate lists the cause of death as respiratory failure due to or as a result of cancer of the head and neck, due to or as a result of metastatic liver disease.

3.  At the time of his death, the Veteran did not have any claims pending before the VA.

4.  The Appellant's timely claim for burial allowance was received on February 20, 2009. 

5.  The Veteran did not die while in a VA Medical Center, domiciliary, nursing home, or any other facility under contract with VA; he did not die while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment, or care.


CONCLUSION OF LAW

The criteria for payment of VA burial benefits are not met.  38 U.S.C.A. §§ 2302, 2303, 2305 (West 2015); 38 C.F.R. §§ 3.954, 3.1600, 3.1601, 3.1605 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

There are certain situations, however, when the VCAA does not apply.  Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) (the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim). The United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts are dispositive in a case, the VCAA can have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).  Moreover, VA's General Counsel has held that the notice and duty to assist provisions of the VCAA are not applicable to a claim, as here, where it cannot be substantiated because there is no legal basis for it, or because the undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004). 

With regard to the burial benefits claim on appeal here, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim.  Therefore, no further action is required to comply with VA's duties to notify and assist.  See Manning, 16 Vet. App. at 542.

B.  Other Considerations

The relevant development requested by the Board's November 2013 remand, specifically adjudication of entitlement to service connection for the cause of the Veteran's death was fully completed in a May 2014 rating decision.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In further compliance with the fundamentals of due process, the Appellant has been afforded a hearing before the undersigned VLJ in support of this appeal.  See 38 C.F.R. § 20.700 (a) (2016).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) (2016) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in May 2013, the issue on appeal was fully explained by the VLJ.  In addition, the VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

C.  Legal Criteria 

Specific to claims for burial benefits, a burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302 (West 2015); 38 C.F.R. § 3.1600 (2016).  If a Veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 C.F.R. § 3.1600 (a).

If a Veteran's death is not service-connected, entitlement is based upon the following conditions:  (1) at the time of death, the Veteran was in receipt of pension or compensation; or, (2) the Veteran had an original or reopened claim for either benefit pending at the time of the Veteran's death and in the case of a reopened claim there is sufficient prima facie evidence of record on the date of the Veteran's death to show entitlement; or (3) the deceased was a Veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State.  38 U.S.C.A. § 2302 (a); 38 C.F.R. § 3.1600 (b). 

Alternatively, burial benefits may be paid if a person dies from nonservice-connected causes while "properly hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. § 3.1600 (c).  Properly hospitalized by VA means admission to a VA facility for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. § 1710 or § 1711(a); admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C.A. § 1703, admission (transfer) to a nursing home under the authority of 38 U.S.C.A. § 1720 for nursing home care at the expense of the United States, or admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C.A. § 1741.  If a Veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605 (a). 

Claims for reimbursement or direct payment of burial and funeral expenses under 38 C.F.R. § 3.1600 (b) must be received by VA within two years after the permanent burial or cremation of the body.  Where the burial allowance was not payable at the death of the Veteran because of the nature of his or her discharge from service, but after his or her death the discharge has been corrected by competent authority so as to reflect a discharge under conditions other than dishonorable, claim may be filed within two years from the date of correction of the discharge.  This time limit does not apply to claims for service-connected burial allowance under 38 C.F.R. § 3.1600 (a) (claims for service-connected death and burial allowance) or for the cost of transporting a Veteran's body to the place of burial under 38 C.F.R. § 3.1600 (c) or § 3.1600(g).  38 C.F.R. § 3.1601. 

D.  Analysis 

In the instant case, the undisputed facts of the case reveal the criteria for entitlement to VA burial benefits are simply not met.  The record discloses that the Veteran died in a private medical facility in February 2009.  The Veteran was not service connected for any disability at the time of his death, and the cause of his death is not service connected.  Indeed, the Appellant's claim for entitlement to service connection for the cause of the Veteran's death was denied in an unappealed April 2014 rating decision.  In her May 2009 claim for service connection for the cause of the Veteran's death, the Appellant asserted that the Veteran's death was caused by his conceded in-service herbicide exposure.  However, the death certificate listed the Veteran's cause of death as respiratory failure due to or as a result of cancer of the head and neck, due to or as a result of metastatic liver disease, none of which are presumptive diseases based on herbicide agent exposure, therefore, service connection based on this presumption is not warranted.   The Appellant is not precluded, however, from otherwise proving entitlement to service connection on a direct basis based on his presumed herbicide agent exposure.  See Combee v. Brown, 5 Vet. App. 248 (1993).  However, no competent evidence exists which has tied the Veteran's cause of death to his herbicide agent exposure, or has even suggested such an association, but in fact, suggests the opposite.  

Specifically, an August 2016 VA examiner opined that Veteran's cause of death was less likely as not caused by or due to a presumptive service condition.  The August 2016 VA examiner noted that the date of the Veteran's death was 37 years after military service, and that, based on the cause of death listed on the Veteran's death certificate, there was no medical evidence of record establishing a medical nexus between military service and the cause of the Veteran's death.  The August 2016 VA examiner stated that no residual or chronic disability subject to service connection was shown by the service medical records or demonstrated by evidence following service.  The August 2016 VA examiner noted the Veteran was not medically discharged from the military.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Furthermore, it is uncontroverted that the diseases listed as the cause of the Veteran's death were not present in service.  Indeed, the Veteran's February 1972 separation examination did not note any issues with the liver, the neck or head or the respiratory system. 

The Veteran was not, at the time of his death, in receipt of VA service-connected compensation or nonservice-connected pension benefits.  Additionally, there was no pending claim for VA compensation or pension benefits at the time of the Veteran's death.  The Veteran's body was not being held by a State.  Moreover, the Veteran did not die while properly hospitalized by VA.  He was not in a VA facility for hospital, nursing home, or domiciliary care; had not been admitted (transferred) to a non-VA facility for hospital care under 38 U.S.C.A. § 1703, admitted (transferred) to a nursing home under 38 U.S.C.A. § 1720 for nursing home care at the expense of the United States, and he had not been admitted (transferred) to a State nursing home for nursing home care with respect to which payment is authorized under 38 U.S.C.A. § 1741.  Moreover, he did not die enroute while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care.  

The Appellant does not dispute any of these facts.  Rather, as in May 2013 testimony, she contends that she is entitled to burial benefits because the Veteran served in Vietnam during the Vietnam era.  The Board does not dispute the Veteran's honorable wartime service; however, the claim has been denied for the reasons set forth above. 

Regrettably, the law is dispositive in this case and there simply is no legal basis to award VA burial benefits in this case.  The Board sympathizes with the Appellant for her loss and acknowledges that she has incurred expenses associated with the death of her father, the Veteran, who served his country honorably.  However, under the circumstances of this case, the Appellant's claim for burial benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The preponderance of the evidence is against the claim and there is no doubt to be resolved. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).



ORDER

Entitlement to VA burial benefits is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


